department of the treasury internal_revenue_service washington d c tax exempt and government entities aniston number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal revenue cade sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not operated for fraternal purposes you are not operated under the lodge_system and you do not devote your net eamings to exclusively charitable or fraternal purposes you must file federal inoome tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do nat send them to this office result in a penalty file the returns in accordance failure_to_file the returns timely may we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of infention to disclose and review the two attached letters that show our proposed deletions if you disagree with aur prapased deletions follow the instructions in notice action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you agree with our deletions you do not need to take any further if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed acverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date uil date contact person dentification number telephone number employer_identification_number g n o t g e e q i d i i irter fe s s i facts ‘we have considered your application_for recognition of exemption from federal_income_tax under intemal revenue code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_601 the basis for our conclusion is set forth below ‘you were incorporated in under the laws of the state in which you are located your articles of incorporation charter states that you are organized exclusively for charitable and fraternal purposes including for such purposes the making of contributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code article of your charter states that you are organized to provide a private club for your members for social fratemal and community purposes and all other lawful purposes you claim to be affitiated with fraternal and article of your bylaws states that you are a subordinate under parent to promote the social and moral welfare of your members article ii of your bylaws states that your objectives are to encourage human and spiritual values of life to cooperate in all charitable and civic appeals to provide a practical means to form meaningful friendships altruistic services and to build better communities to promote true patriotism to our country and to be a loyal fratemal to cooperate in creating and maintaining sound public opinion and high standards which make possible the promotion af goodwill and community concem for others and to promote education for your members their family and for the community your narrative description of your activities and operations states that you plan to operate a social_club where members can meet for sccializing dining and entertainment you state that entertainment will include music card games chess video games dancing and billiards these activities will be available on a daily basis monday through saturday from a m to midnight and on sunday from p m to midnight you state that socializing dining and entertainment will be your primary daily activities your application states that these activities will further your exempt purposes by encouraging members and their guests to buy food and beverages which are income producing activities that aid in your ability to donate to charities and the community in further describing your activities you state that you may sponsor annual holiday parties for children of the community you state that at each of these events food will be served and food and clothing may be provided for needy children you will also promote activities that benefit the moral education and welfare of your members and their communities your application states you state that you will hold organizational meetings on a monthly basis that your activities will generally be held at your facilities and all activities will be conducted by your members you state there will be no fees charged to participate in your activities with the exception of annual membership dues of twanty-dollars dollar_figure article vi of your bylaws states that applicants for membership shall be any person not less than twenty-one years of age and of geod moral character applications for membership must be received in writing signed by the applicant and by a member of fratemal in good standing who recommends the applicant and gives the applicant's name age residence occupation and such other information as the chartered club may prescribe on date you stated in response to an irs letter seeking further information that effective in the near future all individuals entering the premises will be members each member will pay their dues on a quarterly basis and obtain membership cards to gain access to the premises prior to this time anyone could enter your facility whether or not they were members to engage in your social and entertainment activities your application states that you operate under the lodge_system and your parent organization is parent subordinates there are no classes of persons required to join members have the right to use all of your facilities and have full voting privileges on date in response to an irs letter asking for a further description of how you planned to achieve your objectives you responded that you will specifically focus your charitable efforts on local schools and local sports organizations n addition to regular donations you state that you will host at least two public events per year for charitable purposes you state that these events will possibly include an evening meal event and a sports toumament you state that dues are paid quarterly to parent who operates for the benefit of its additional ‘on date in response to another irs letter requesting additional information regarding your activities and operations you state that no member of the organization's governing body will have a business relationship with the organization in your reply to the date correspondence you state that a is your president and also president of b correspondence from you to the irs ragarding your exemption application states that bis your landlord and a your president is now sole owner of b you state that leasehold improvements have been made to the property that you lease from such improvements include expansion of the building and the sidewalk and parking lot addition while thera is controversy as to who paid for these improvements you represent that b paid for the improvements in the amount of x and that you did net pay for the improvements nor are expected to reimburse b for making the improvements also despite your having stated that no member of the organization's governing body will have a business relationship with the organization you state in your reply to the irs letter dated date that you presently have two outstanding loans payable to aand b these loans include xy payable to a your president as start-up capital for your organization and xyv payable to b as initial capital for all facility equipment initial legal fees and the charter fee paid_by you to parent you state that due to current financial conditions payments are not being made on these ioans from a and b you state that these loans were made as verbal agreements-no written documentation exists and when payments are made the monthly amounts will be at an interest rate of six percent you have video lottery machines on your premises you pay parent of the lottery machine income quarterly and also pay parent dollar_figure per member per quarter finally in support of your application you have made the following assertions f d e a b c effective date all individuals entering the premises must be active members of your organization effective date members must show their membership cards to gain entry effective date the members of the board_of directors will review bi-monthly the meeting attendance and participation in your activities by each member should the board determine that any member is not active tha board will first issue a warning letter to said member if said member remains inactive the board will recommend their membership termination effective date you will place a suggestion box on the premises for members to voice their opinions as to donations and activities effective date you will hold informal member social hours at least three times per week and keep informal minutes of said social hours the purpose of these sessions is for members to socialize and offer suggestions as to donations and activities effective date a membership log will indicate all individuals entering the premises to include the date and signature this log will be used by the directors when reviewing the active_participation of members sec_601 c of the intemal revenue code the code provides for the exemption of fratemal beneficiary societies orders or associations operating under the ladge system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents sec_501 c of the code provides for the exemption from federal_income_tax of domestic law fraternal societies orders or associations operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits sec_1_501_c_10_-1 of the income_tax regulations the regulations provides that an organization will qualify for exemption under sec_501 of the code if it is a domestic fraternal beneficiary society order or association described in sec_501 and the regulations thereunder except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fratemal purposes the leading judicial pronouncement as to what constitutes a fraternal beneficiary society contained in the follawing extract from national union v marlow 374_f_775 is a fratemal-beneficial society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term ‘fraternal’ can properly be applied te such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling amang those who are thus engaged many of these associations make a practice of assisting their sick and disabled members and of extending substantial ald to the families of deceased members their work is at the same time of a beneficial and fraternal character because they aim to improve the condition of a class of persons who are engaged in a common pursuit and to unite them by a stronger bond of sympathy and interest the national union did not fit this definition because it was an association of individuals who were associated for the purpose of obtaining insurance the court concluded that in its practical operations therefore the defendant company cultivates fraternity and confers benefits in the same manner that every insurance_company doing business on the mutual plan cultivates feelings of fratemity and confers benefits upon its members or in other words when the defendant is stripped of all disguises and judged by the standard of what it is engaged in doing and what it was most likely organized to do it is simply an insurance_company which carries on an extensive business on the assessment plan central to the concept of fraternal beneficiary societies whether described in sec_501 or sec_504 of the code is the requirement of a fraternal element a common bond among members the requirement of a fraternal element is set forth in philadelphia and reading relief association 4_bta_713 in that case an organization composed of railroad employees organized to administer a relief fund for the payment of benefits to its members in case of sickness accident or death fell short of this requirement because it lacked the required fraternalistic element the court noted that the association’s membership consisted of individuals whose vocations were as numerous and diverse as the classifications of jabs of a railroad company that the only motive for the existence of the association was a mercenary one to provide insurance benefits that the erganization did not have rituals ceremonial and regalia commonly associated with fraternal associations and that it was not operated on the lodge_system in another case the u s tax_court held that an organization cannot be classified as fraternal when the only common bond between the majority of its members is their membership in that organization 24_tc_891 affirmed as to nonexempt status 236_f2d_509 only percent of the members fiad common ties in that they were polish war veterans or children of such veterans who had served in the armed_forces of the western alliance all other dues-paying members were admitted indiscriminately as long as they were elected to membership by a majority vote of members present at any meeting ‘the question as to the meaning of fraternai’ was also explored in wheeler v ben hur life ass'n w 2d the court concluded that the organization was not fratemal the association's constitution and by-laws duly provide for a lodge_system ritualistic form of work and representative form of government it has no capital stock and is ostensibly organized solely for the mutual benefit of its members but actually while giving superficial attention to these requirements the ‘association has been engaged in the life_insurance business the association draws a salary and receives as a commission of the first premium on all insurance policies he receives a smaller percentage of subsequent premiums the association's constitution and by-laws provisions relative to ritualistic work are observed only perfunctorily we are convinced from the evidence in this record that the primary function of the ben hur life association is to sell insurance and that the association actually is an insurance_company operating under the guise of a fraternal benefit society the local agent of te qualify for recognition of exemption as a fraternal beneficiary organization under sec_501 or sec_501 of the code an organization must also be operated under the lodge_system sec_1 -1 of the regulations states that operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like at a minimum this requires separate subordinate lodges that operate under the general control and supervision of a parent lodge and are subject_to the laws and edicts of the parent lodge n 2_f2d_367 the district_court for the eastern district of missouri defined lodge_system as follows by the lodge_system is generally understood an organization which holds regular meetings at a designated place adopts a representative form of government and performs its work according to a ritual that does not seem to be a harsh definition of what is usually understood as the lodge_system and is not so strict in its requirements as the definitions often stated in the statute books revrul_73_165 c b concerns an organization that was operated under the lodge_system was engaged in conducting fraternal activities but whose predominant activity was the provision of benefits to its members the ruling concludes that the organization was described in sec_501 c because there is no requirement that either the fraternal or the insurance features predominate so long as both are present the ruling is clear however that in order for an organization to be described in sec_501 it must contain substantial fratemal features and conduct substantial fraternal activities the courts have described fraternal activities as a grouping together of like-minded individuals to accomplish a commen purpose the group must be bound by more than membership in the organization and motivated by purposes other than solely the provision of insurance benefits revrul_77_258 1977_2_cb_195 provides that a domestic fratemal society operating_under_the_lodge_system which does not provide life sick accident or other_benefits whose members are interested in the use of and philosophy behind a method of attempting to divine the future and whose net_income is used to provide instruction on the use of the method maintain a reference library and supply information on the method to the public qualifies for exemption under sec_501 of the code rationale the information you provided fails to establish that you are a domestic fraternal society order or association that qualifies for exemption from federal_income_tax under sec_501 c of the code you are not operated for fraternal purposes you are not operated under the lodge_system and you do not devote your net_earnings to exclusively charitable or fraternal purposes fraternal purposes a although there is no definition of fraternal purpose in the internal_revenue_code we presume that congress used the term in the ordinary sense and according to its legal significance in when sec_501 was added the courts in the cases cited above were clear in requiring at a minimum that the members of a fratemal organization have a common tie that is more substantial than the desire to purchase insurance or engage in social activities fraternal-beneficiary society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy ‘object and who for that reason have banded themselves together as an association or society to aid and assist one ancthar and to promote the common cause national union y marlow supra an organization cannot be classed as fraternal where the only common bond between the majority of the members is thair membership in that organization polish army veterans post evidence of fraternal activities such as rituals ceremonial and regalia helps to establish that an organization has a fraternal purpose philadelphia and reading relief association supra revrul_73_165 echoes congress and the courts in holding that to establish exemption a fraternal_organization must have substantial fraternal features and conduct substantial fraternal activities lastly we look to substance over form the fact that an organization’s constitution and bylaws may provide for a lodge_system a ritualistic form of work and representative form of government is not enough if actual operations establish a primary function that is not fraternal wheeler v ben hur life association supra you do not have substantial fraternal features your mambership is open to anyone over years of age willing to pay a nominal membership fee similar to a cover charge your bylaws do not require and you submitted no evidence to establish that your members have a specific calling avocation or profession or a ‘common tie unlike the organization described in revrul_77_258 whose members had a single pursuit your activities do not illustrate how your members have joined together or worked in unison to accomplish ary worthy objective the only common bond among your members appears to be their membership further you stated that you have an open guest policy and do nat keep a guest log or other records you have not established that your members pay for the entertainment of their guests without further documentation we are unable to conclude that you are not open to the general_public in the same manner as a commercial tavern nor have you submitted evidence that your listed members have actually participated in substantial fraternal activities your operation of a public tavern and conduct of gaming is not inherently a fraternal or a charitable activity your charter and bylaws do not provide for rituals ceremonials or regalia commonly associated with fraternal associations you have had a few member meetings but you have not engaged in any member activities in furtherance of your stated objectives accordingly yau are not operated for fraternal purposes lodge_system n organization is operating under the lodge system’ if it operates under the general control and supervision of a parent iodge and is subject_to the laws and edicts of the parent lodge itis generally understood that such an organization holds regular meetings at a designated place adopts a representative form of government and performs its work according to a ritual the courts look to substance over form wheeler v ben hur life association supra a similar result was reached in western funeral benefit association v hellmich supra we cannot conclude on the basis of this record that you are property chartered and under the general control and supervision of a parent lodge you submitted a signed affiliation agreement with parent assigning you a lodge number although your stated purposes are identical to that of parent you submitted no information regarding parent's activities or its rules regarding your participation the agreement is devoid of any operational or oversight requirements regarding your activities you are required to pay parent a substantial chartering fee and a percentage of all gaming revenue to use parent's name the only oversight parent exercises is to audit your financial statements to be sure it is paid the proper amounts operation of a commercial franchise we also cannot conclude that parent exercises supervision and control aver other independent lodges this does not satisfy the requirement that a parent control and supervise separate independent subordinate lodges that are operating under the ladge system is similar to the purchase and this further you have had only a few membership meetings since you are totally controlled by your founders and do not follow your bylaws as to member input we cannot conclude that you have a representative form of gaverament in addition since you have held only a few member meetings and have not commenced fraternal activities we cannot conclude that you perform your work according to a ritual accordingly you are not operated under the lodge_system devotion of net eamings to exclusively charitable or fratemal purposes the information you submitted shows that b paid your chartering fee and all additional expenses associated with your formation organization wholly owned by a your president to rent and operate your facility we conclude therefore that your net_earnings are used predominately to engage in business undertakings in addition we are unable to conclude from the information submitted that your net_earnings do in retum you have contracted with b an in the form of inflated payments for services rendered through his company not inure to a since your net eamings are used predominately to engage in business undertakings that enhance the financial wall being of a we cannot conclude that your net_earnings are used exclusively for religious charitable scientific literary educational and fraternal purposes as tequired by sec_501 of the code conclusion you are not described in sec_504 c of the code because you are not operated for fraternal purposes you are not operated under the lodge_system you do not devote your net_earnings to exclusively charitable or fraternal purposes you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalty of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains alll the relevant facts and such facts are true correct and complete please send your protest statement form_2848 and any supporting documents to this address if you do not intend to protest this determination you do not need to take any further action if we do not here from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters you also have a right to request a conference to discuss your protest this request should be mace when you file your protest statement an attorney certified_public_accountant or an if you individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power of attomey form_2848 power of attomey and declaration of representative if you have not already done for more information about representation see publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at wow its gov forms and publications you may alse fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this fetter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter constitution ave n w washington dc intemal revenue service teige se t eo ra t if in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely director exempt_organizations rulings and agreements
